DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         CRVII BOCA TC, LP, a Delaware Limited Partnership,
                            Appellant,

                                     v.

    THE CITY OF BOCA RATON and THE CITY OF BOCA RATON
          DEPARTMENT OF DEVELOPMENT SERVICES,
                        Appellees.

                              No. 4D19-238

                              [April 23, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502018CA012974XXXXMB.

   Richard Sarafan, Benjamin P. Bean, and W. Barry Blum of Genovese
Joblove & Battista, P.A., Fort Lauderdale, for appellant.

   Laura K. Wendell and Jamie A. Cole of Weiss Serota Helfman Cole &
Bierman, P.L., Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

May, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.